Citation Nr: 0821844	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  89-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the July 1953 rating decision that granted 
service connection and assigned a 40 percent disability 
rating for gunshot wound (GSW) to the left thigh, Muscle 
Group XIII, was based upon clear and unmistakable error 
(CUE).

2.  Entitlement to an increased rating for disability 
characterized as GSW to the left thigh, Muscle Group XIII, 
rated as 40 percent disabling prior to January 23, 2001, and 
characterized as GSW to Muscle Groups XIII, XIV, XVI, XVII, 
and XVIII, left, and rated as 50 percent disabling since 
January 23, 2001. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1987 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that continued 
a 40 percent disability rating that had been in effect since 
July 1, 1952, for residuals of gunshot wound (GSW) to the 
left thigh, Muscle Group XIII.  A February 2003 rating 
decision recharacterized the veteran's service-connected 
disability to include gunshot wounds to Muscle Groups XIII, 
XIV, XVI, XVII, and XVIII, left, and assigned a 50 percent 
disability rating from January 23, 2001.  In October 2004, 
the veteran testified before the Board at a hearing that was 
held via videoconference from the RO.  In July 2005 and in 
December 2007, the Board remanded the claim for additional 
development.

The issue of entitlement to an increased rating for residuals 
of a gunshot wound is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A July 1953 rating decision granted service connection 
and assigned a 40 percent disability rating for the residuals 
of a gunshot wound to the left thigh.  

2.  The July 1953 rating decision that granted service 
connection and assigned a 40 percent disability rating for 
GSW to the left thigh, Muscle Group XIII, was clearly and 
unmistakably erroneous in that it did not properly apply the 
appropriate criteria in effect at that time to the evidence 
of record at that time; and but for that error, the outcome 
would have been manifestly changed.
CONCLUSION OF LAW

The July 1953 rating decision that awarded service connection 
and assigned a 40 percent disability rating for GSW to the 
left thigh, Muscle Group XIII, was clearly and unmistakably 
erroneous in not awarding a 70 percent disability rating at 
that time.  38 U.S.C.A. § 7105(c) (West 2002) (formerly 38 
U.S.C.A. § 4005); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the July 1953 rating decision that 
assigned a 40 percent disability rating for the residuals of 
his gunshot wound to the left hip and buttock was clearly and 
unmistakably erroneous, in that the disability was rated 
using incorrect diagnostic criteria.  Specifically, the 
veteran argues that whereas his disability was initially 
rated based upon diagnostic criteria pertaining to impairment 
of the hamstring muscle, because the predominantly disabled 
muscles were the hip and buttock, the diagnostic criteria 
pertaining to the hip and buttock should have been applied as 
opposed to, or in addition to, the diagnostic criteria 
pertaining to the hamstring.  The veteran argues that had the 
correct diagnostic criteria been applied at the time of his 
initial grant of service connection, the original disability 
rating would have been higher than the rating he originally 
received. 

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 
5108, 5109A, 7105(c); 38 C.F.R. § 3.105a.  Where CUE is found 
in a prior rating decision, the prior decision will be 
reversed or revised.  For the purpose of authorizing 
benefits, the rating or other adjudicative decisions which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 C.F.R. § 
3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

In the July 1953 rating decision, the RO granted service 
connection and assigned a 40 percent disability rating under 
Diagnostic Code 5313 for the residuals of a gunshot wound.  
The disability was characterized as a severe injury of muscle 
group XIII, the muscles pertaining to the left thigh, and 
specifically the hamstring muscle.  Veterans Administration 
Schedule for Rating Disabilities, Musculoskeletal 
Disabilities, § 30, Diagnostic Code 5313 (1945 ed.).  

The veteran contends that because the muscles predominantly 
affected by the injury were his left hip and buttock rather 
than his left hamstring, and that the injury affected 
multiple muscle groups rather than just one, the RO evaluated 
his disability using the incorrect diagnostic criteria.  The 
veteran asserts that his disability should have been 
evaluated under the diagnostic criteria pertaining to muscle 
groups XIV, and XVI, XVII, and that had his disability been 
evaluated under those diagnostic criteria, the result would 
have been manifestly different.  

The evidence shows that the veteran was wounded in March 1951 
by an enemy rifle bullet that penetrated the lateral surface 
of the left hip at the greater trochanter, causing a 
compound, comminuted fracture of the trochanteric region and 
neck of the left femur.  A January 1953 examination indicated 
loss of soft tissue muscle in the gluteus medius due to the 
wound.  Atrophy of the left thigh was noted following healing 
of the wound.

A June 1953 VA examination found healed diffuse scarring of 
the left lateral thigh at the hip with marked tissue loss, a 
tender left hip joint with painful limitation of motion and a 
two inch atrophy of the left thigh.  There was also one inch 
atrophy of the left calf and marked weakness of left anterior 
tibial muscle.  The diagnosis was gunshot wound of the left 
hip with left femur fracture.

In the supplemental statement of the case finding that the 
July 1953 rating decision did not contain CUE, the RO 
emphasized that because the evidence of record did not 
demonstrate that the muscle groups affected by the injury had 
been specifically enumerated, the evaluation of the injury 
under the diagnostic criteria pertaining to Muscle Group XIII 
(the thigh/hamstring) was not clearly and unmistakably 
erroneous.  However, the Board disagrees.  Despite that the 
muscle groups affected by the injury had not been 
specifically enumerated at the time of the July 1953 rating 
decision, the record clearly reflected that the left hip and 
buttock had been injured at the time of the initial injury.  
Service medical records dated in March 1951 show that the 
left hip and buttock were surgically debrided.  Additionally, 
service medical records dated in January 1952 show that the 
veteran was found to have atrophy and associated weakness of 
the left gluteus medius muscle (buttock).  As it is clear 
that the muscles associated with the left hip and buttock 
were affected by the gunshot wound, the questions before the 
Board are whether the veteran's injury should have been 
evaluated under the diagnostic criteria pertaining to those 
muscle groups, and, if so, whether the result would have been 
manifestly different with such evaluation. 

The rating criteria in effect at the time of the July 1953 
rating decision specified that for muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the injury should be evaluated on the basis of 
the most severely injured muscle.  Veterans Administration 
Schedule for Rating Disabilities, § 16, Principles of 
Combined Ratings, (1) (1945 ed.).  Based upon that 
regulation, the RO appears to have determined that the 
veteran's left thigh (hamstring) muscle was the most severely 
injured, and to have evaluated the veteran's residuals of the 
gunshot wound based upon the muscle group including the 
hamstring.  The veteran, however, argues that because the 
muscles affected by his wound acted upon the same joint, 
rather than upon multiple joints, the above regulation was 
applied in error.  He asserts that an alternative regulation, 
which contemplated injuries affecting a single joint, should 
have been applied instead.

Under the regulations in effect at the time of the July 1953 
rating decision, two or more severe muscle injuries affecting 
the motion (particularly strength of motion) about a single 
joint may be combined but not in combination to receive more 
than the rating for ankylosis of that joint at an 
"intermediate" angle, except that with severe injuries 
involving the shoulder girdle and arm of the pelvic girdle 
and thigh muscles, the rating may amount to unfavorable 
ankylosis, or in cases of extreme pelvic girdle and thigh 
disability, equivalent to flail joint.  Veterans 
Administration Schedule for Rating Disabilities, § 16, 
Principles of Combined Ratings, (2) (1945 ed.).

The 1945 Schedule for Rating Disabilities provided the 
following guidelines for evaluating muscle injuries:  

Factors to be Considered in the 
Evaluation of Disabilities Residual to 
Healed Wounds Involving Muscle Groups Due 
to Gunshot or Other Trauma. 

(1) Slight (Insignificant) Disability of 
Muscles.
Type of Injury. - Simple wound of muscle 
without debridement infection or effects 
of laceration.

History and complaint. - Service 
department record wound of slight 
severity or relatively brief treatment 
and return to duty.  Healing with good 
functional results.  No consistent 
complaint of cardinal symptoms of muscle 
injury or painful residual.  

Objective findings. - Minimum scar; 
slight, if any, evidence of fascial 
defect or atrophy or of impaired tonus.  
No significant impairment of function and 
no retained metallic fragments.

(2) Moderate Disability of Muscles.
Type of injury. - Through and through or 
deep penetrating would of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint. - Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds (describing above) particularly 
fatigue and fatigue-pain after moderate 
use, affecting the particular functions 
controlled by injured muscles.

Objective findings. - Entrance and (if 
present) exit scars linear or relatively 
small, and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(3) Moderately Severe Disability of 
Muscles.
Type of injury. - Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint. - Service 
department record or other sufficient 
evidence showing hospitalization for 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up to production standards is to be 
considered, if present.

Objective findings. - Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(4) Severe Disability of Muscles.
Type of injury- Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture, with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint. - As under 
moderately severe above, in aggravated 
form.

Objective findings. - Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicated wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
or of muscle substance.  Palpation shows 
moderate or extensive loss of deep fascia 
or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not 
swell and harden normally in contraction.  
Tests of strength or endurance compared 
with the sound side or of coordinated 
movements show positive evidence of 
severe impairment of function.  In 
electrical tests, reaction of 
degeneration is not present but a 
diminished excitability to Faradism 
compared with the sound side may be 
present.  Visible or measured atrophy may 
or may not be present.  Adaptive 
contraction of opposing group of muscles, 
if present indicates severity.  Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group in there is sufficient 
evidence of severe disability.  

VA Schedule for Rating Disabilities, 1945 Edition, Para. 
17(3) (GPO 1945).  

Given the extent of the atrophy of the veteran's left buttock 
and left thigh, as demonstrated in the service medical 
records and on examination in February 1953, and the 
disabling effect of those injuries upon the left hip, the 
Board concurs with the veteran's assertion that he had at 
least two severe muscle injuries affecting the motion of a 
single joint (the hip), entitling him to evaluation of his 
injuries under the more favorable diagnostic criteria 
allowing for a combination of disability ratings.  The rating 
criteria provide for a rating not to exceed the rating for 
ankylosis of that joint at an "intermediate" angle, except 
that with severe injuries involving the shoulder girdle and 
arm or the pelvic girdle and thigh muscles, the rating may 
amount to unfavorable ankylosis, or in cases of extreme 
pelvic girdle and thigh disability, equivalent to flail 
joint.  

Under the more favorable analytical framework, the veteran 
would have been entitled to a 40 percent disability rating 
for a severe injury to Muscle Group XIII (thigh), a 40 
percent disability rating for a severe injury of Muscle Group 
XVI (hip), or a 50 percent disability rating for a severe 
injury of Muscle Group XVII (buttock).  Veterans 
Administration Schedule for Rating Disabilities, 
Musculoskeletal Disabilities, § 30, Diagnostic Codes 5313, 
5316, and 5317 (1945 ed.).  

The veteran was shown on VA examination in June 1953 to have 
painful limitation of motion of the left hip and to walk with 
a limp.  However because the veteran was able to walk, the 
Board finds that the extent of his injuries did not more 
nearly approximate either unfavorable ankylosis of the hip 
joint, or flail joint.  The remaining amount of function was 
better than that of unfavorable ankylosis and more nearly 
approximated intermediate ankylosis.  Accordingly, the 
maximum rating to which the veteran would have been entitled 
under that provision would have been 70 percent, the 
equivalent for ankylosis of the hip joint at an 
"intermediate" angle.  Veterans Administration Schedule for 
Rating Disabilities, Musculoskeletal Disabilities, § 30, 
Diagnostic Code 5250 (1945 ed.).  

Because the veteran would have been entitled to an initial 
rating higher than 40 percent had the correct diagnostic 
criteria been applied at the time of his initial grant of 
service connection, the Board finds that the July 1953 rating 
decision contained clear and unmistakable error, and but for 
that error, the outcome would have been manifestly changed.  
Had the properly diagnostic criteria in effect at that time 
been applied, it would have undebatably resulted in a finding 
that the veteran met the criteria for either a 70 percent 
rating for the residuals of his gunshot wound and the higher 
rating for the disability would have been assigned.  Thus, 
the failure to assign a higher rating was clearly and 
unmistakably erroneous.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).  Indeed, 
CUE has been found in similar concrete and definite 
circumstances, such as where the evidence did not meet the 
criteria for a rating reduction under the relevant 
regulations.  Ternus v. Brown, 6 Vet. App. 370 (1994).  The 
Board underlines that it is not engaging in any selective 
"reweighing" of the evidence at this time.  On the 
contrary, the Board has concluded that there was a failure to 
apply the rating criteria regarding multiple muscle injuries 
affecting the same joint in effect at the time of the July 
1953 RO rating decision.  This error was undebatable, and the 
outcome would have been manifestly changed but for this 
error.

Where it is clear, on the face of the decision being assailed 
for CUE, that the error alleged did in fact occur and would 
manifestly have changed the outcome of the case, the case 
will be reversed, rather than vacated and remanded, if a 
remand would serve only to fulfill a procedural duty that 
would unnecessarily delay and burden agency resources.  
Sondel v. West, 13 Vet. App. 213 (1999).

The Board reiterates that it is not drawing any conclusions 
with regard to the adequacy of the record at the time of the 
July 1953 rating decision.  The Board is accepting, for the 
purposes of this review, the evidence and laws as they were 
at the time of that rating decision.  

The Board concludes that the RO's July 1953 rating decision 
was clearly and unmistakably erroneous in not awarding an 
initial rating of 70 percent for multiple muscle injuries 
affecting the hip joint and amounting to intermediate 
ankylosis of the hip joint.  To that extent, the veteran's 
appeal is granted.  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist the 
veteran with the development of his claim is not required.  
The Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the veteran.  Moreover, the duties to notify 
and assist imposed upon VA do not apply not applicable where 
CUE is claimed, either in Board decisions or in RO decisions  
CUE claims are not conventional appeals; rather, they are 
requests for revision of previous decisions.  A claim based 
on CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A claimant alleging 
CUE is not pursuing a claim for benefits, but is collaterally 
attacking a final decision.  A claimant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Livesay v. Principi, 15 Vet. App. 165 (2001); Parker 
v. Principi, 15 Vet. App. 407 (2002).


ORDER

Clear and unmistakable error having been found, the July 1953 
rating decision that failed to assign an initial rating 
higher than 40 percent, is reversed because a higher rating 
of 70 percent was warranted.  The matter of entitlement to a 
rating higher than 70 percent is remanded for adjudication of 
the pending claim on the merits.  


REMAND

The Board has determined that the July 1953 rating decision 
that assigned an initial rating of 40 percent for the 
veteran's residuals of a gunshot wound to the left thigh was 
clearly and unmistakably erroneous and that a 70 percent 
rating was warranted.  In addition, the veteran has claimed 
entitlement to a higher rating for that disability.  
Accordingly, the claim for a rating in excess of 70 percent 
is still pending and a remand is necessary for proper 
development and adjudication on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any other 
necessary development is completed, 
adjudicate the claim for a rating higher 
than 70 percent for the GSW to left Muscle 
Groups XIII, XIV, XVI, XVII, and XVIII.

2.  If the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


